04/08/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                      DA 19-0126
                                   _________________

STATE OF MONTANA,

             Plaintiff and Appellant,

      v.
                                                                  ORDER
VAN GREGORY MUELLER and
MARTY JAY BILLMAYER,

             Defendants and Appellees.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to the Court sitting en banc.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Deborah Kim Christopher, District Judge.


                                                 For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                    April 8 2020